DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending, of which claims 1, 10 and 29 are independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
 

Response to Arguments
The rejections of the Final office action mailed 1/6/2022 have been overcome
by the applicant's amendments and arguments.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
WO 2015/057099 ("Dashevsky") describes "the sensors 30 are configured to measure
Electromagnetic emission (EME) resulting from mechanical stress on formation materials or rock during a drilling operation. Various types of sensors may be utilized to perform such measurements. EME measurements can be used to estimate parameters of the formation, such as rock characteristics and rock drillability. The phenomenon of EME and acoustic emission is generally referred to as "fractoemission". ( Dashevsky p. 4 paragraph 3).
 Saltas et al., "A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading," Tectonophysics 637, pp. 198-206 (2014) ("Saltas") teaches investigation into frequency dependent electrical properties in conjunction with acoustic emissions during the application of mechanical stress in materials (p. 198-199).
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
(claim 1) calculate a cross-correlation between the acoustic emission and the electromagnetic emission acquired by the sensors for distinguishing against sources of noise using a threshold value of the cross-correlation correlation value and to estimate rock chip size, drill bit dullness, drilling efficiency, or a combination of rock chip size, drill bit dullness, and drilling efficiency from the cross-correlation 
(claim 10) calculating, with one or more processors, a cross-correlation between the acoustic emission and the electromagnetic emission for distinguishing against sources of noise using a threshold value of the cross-correlation value; estimating, with one or more processors and using the cross-correlation, rock chip size or drill bit dullness or drilling efficiency or a combination selected from rock chip size, drill bit dullness, and drilling efficiency
(claim 29) calculating a cross-correlation between the acoustic emission and the electromagnetic emission for distinguishing against sources of noise using a threshold correlation value of the cross-correlation; estimating, using the cross-correlation, rock chip size or drill bit dullness or drilling efficiency or a combination selected from rock chip size, drill bit dullness, and drilling efficiency in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148